Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Response to Amendment
The Amendment filed 11/01/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 are pending, of which claims 1,11 were amended, claim 14 was new.  The amendments of claims 1,11 are sufficiently supported by the originally filed disclosure. The new claim 14 is sufficiently supported by the originally filed disclosure.
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 11 phrase(s) "a feed-side flow channel member to which the source gas is fed," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 11 phrase(s) "the gas separation membrane," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUI)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) and US 20130097982 (herein known as INUI) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claims 1,2, OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
a feed-side flow channel member 30 to which the source gas is fed, especially at fig 3, para 62
a gas separation membrane 32, especially at para 62, fig 3
a "permeated gas flow path member" (permeate-side flow channel member) 36 in which the specific gas permeated through the gas separation membrane flows, especially at fig 3, para 85,88,101
 a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane), especially at para 67,68, fig 3
a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3
 the hydrophilic resin composition layer being disposed directly on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
OUCHI does not specifically teach "a second porous layer including a porous membrane, the hydrophilic resin composition layer being disposed directly on the first porous layer, the second porous layer being disposed directly on a surface of the hydrophilic resin composition layer opposite to the surface of the hydrophilic resin composition layer on which the first porous layer is provided"
But, INUI teaches a second porous layer including a porous membrane (5), especially at para 47,80, fig 1
the second porous layer (5) being disposed directly on a surface of the “poly” (resin) composition layer (3) opposite to the surface of the resin composition layer on which the first porous layer (other 5) is provided, especially at para 47,55,80, fig 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate a first porous layer including a porous membrane (upper 32B) of OUCHI in light of a second porous layer including a porous membrane (5), the second porous layer (5) being disposed directly on a surface of the “poly” (resin) composition layer (3) opposite to the surface of the resin composition layer on which the first porous layer (other 5) is provided of INUI, for the benefit of additional support; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)
	
OUCHI teaches a "permeated gas flow path member" (permeate-side flow channel member) of polyethersulfone (PES), especially at fig 3, para 85,87,88,101, notably OUCHI states at para 87 “The same materials for the porous support may be applied for those of the permeated gas flow path member.”
OUCHI teaches the sealing portion (34,40) is a region in which the cured material of the sealant penetrates in at least the permeate-side flow channel member 36 and the first porous layer (upper 32B), especially at para 67, fig 3
OUCHI teaches epoxy adhesive para 101, porous layer 32B of polypropylene, especially at para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86,94 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI-INUI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI-INUI, for the benefit of ultra high strength as taught by AREMCO, which the combination (among other things) would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.

OUCHI does not specifically teach (a) the gas separation membrane includes a third porous layer including a porous membrane,
(b) the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and between the first porous layer and the permeate-side flow channel member,
(c) the material forming the third porous layer includes at least one kind of material selected from the group consisting of fluorine-containing resins, polystyrene (PS), polyester resins, polyether sulfone (PES), polyphenylene sulfide (PPS), polysulfone (PSF), polyimide (PI), polyetherimide (PEI), polyether ether ketone (PEEK), high molecular weight polyester, heat resistant polyamide, aramid, polycarbonate, metals, glass, and ceramics, and
(d) the sealing portion is a region in which a cured material of a sealant penetrates in at least the first porous layer, third porous layer, and the permeate-side flow channel member
But, OUCHI teaches a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3, and
the first porous layer made of polyether sulfone, especially at para 85
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the first porous layer of OUCHI into a first and third porous layers, which would logically flow into the result in the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and the third porous layer between the first porous layer and the permeate-side flow channel member, with the similar sealing portion as the first porous layer and the first porous layer forming material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (MPEP 2144.04 PART V-B) 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first porous layer of OUCHI into a first and third porous layers, which would logically flow into the result in the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and the third porous layer between the first porous layer and the permeate-side flow channel member, with the similar sealing portion as the first porous layer and the first porous layer forming material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B) 

With regard to claim 3, OUCHI teaches
 wherein the sealant is an epoxy-based resin, especially at para 101

With regard to claim 4, OUCHI teaches
 wherein the material forming the first porous layer includes polypropylene, especially at para 85

With regard to claim 5, OUCHI teaches
 wherein the gas separation membrane element is a spiral-wound gas separation membrane element further including:, especially at para 7
a central tube 12 in which the specific gas flowing in the permeate-side flow channel member is collected, especially at figs 2,3, para 63

With regard to claim 6, OUCHI teaches
 wherein the sealing portion is provided at least in end portions located at respective opposite ends of the gas separation membrane in a direction parallel with an axis of the central tube, and, especially at para 67, figs 3,4
 epoxy adhesive para 101, (within the scope of specified function the cured material of the sealant has a Shore hardness of 60 or more; in light of specification setting for the epoxy-based adhesive, at instant spec para 9), especially at fig 3, para 85,88,101; 
in alternative, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a Shore hardness of the cured material of the sealant within the claim range is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a Shore hardness of the cured material of the sealant within the claim range would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive has a shore hardness within the claimed range, especially at title, pg 5 para 3
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI which has shore hardness within the claimed range, for the benefit of ultra high strength as taught by AREMCO.

With regard to claim 7, OUCHI teaches
alkali metal carbonates (a carrier reversibly reacting with the specific gas in the source gas, as discussed by instant spec para 42), especially at para 80

With regard to claim 8, OUCHI teaches
 wherein the specific gas is an acid gas, especially at para 22-24

With regard to claims 11,12, OUCHI teaches a method for manufacturing a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
a feed-side flow channel member 30 to which the source gas is fed, especially at fig 3, para 62
a gas separation membrane 32, especially at para 62, fig 3
a "permeated gas flow path member" (permeate-side flow channel member) 36 in which the specific gas permeated through the gas separation membrane flows, especially at fig 3, para 85,88,101
 a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane), especially at para 67,68, fig 3
the method comprising:, especially at para 22-24
 non-specific claimed preparing method; a gas separation membrane 32, especially at para 62, fig 3
 a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, the hydrophilic resin composition layer being disposed directly on the first porous layer, especially at para 22-24,70,97, fig 3
OUCHI does not specifically teach "a second porous layer including a porous membrane, the second porous layer being disposed directly on a surface of the hydrophilic resin composition layer opposite to the surface of the hydrophilic resin composition layer on which the first porous layer is provided"
But, INUI teaches a second porous layer including a porous membrane (5), especially at para 47,80, fig 1
the second porous layer (5) being disposed directly on a surface of the “poly” (resin) composition layer (3) opposite to the surface of the resin composition layer on which the first porous layer (other 5) is provided, especially at para 47,55,80, fig 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate a first porous layer including a porous membrane (upper 32B) of OUCHI in light of a second porous layer including a porous membrane (5), the second porous layer (5) being disposed directly on a surface of the “poly” (resin) composition layer (3) opposite to the surface of the resin composition layer on which the first porous layer (other 5) is provided of INUI, for the benefit of additional support; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

OUCHI teaches a "permeated gas flow path member" (permeate-side flow channel member) of polyethersulfone (PES), especially at fig 3, para 85,87,88,101, notably OUCHI states at para 87 “The same materials for the porous support may be applied for those of the permeated gas flow path member.”
OUCHI teaches non-specific claimed forming method; a sealing portion (34,40); an intended result of an unspecified method is "by causing a sealant to be penetrated and cured in at least the first porous layer and the permeate-side flow channel member"; and teaches a sealant to be penetrated and cured in at least the first porous layer (upper 32B) and the permeate-side flow channel member 36, especially at para 67,68,104, fig 3
OUCHI teaches epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86,94 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Otherwise, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI-INUI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI-INUI, for the benefit of ultra high strength as taught by AREMCO, which the combination would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.

OUCHI teaches whereby the method comprises obtaining a laminate in which the acid gas separation membrane 32, the feed-side flow channel member 30, and the permeate-side flow channel member 36 are laminated, especially at fig 3, para 62, 85,88,101
OUCHI does not specifically teach (a) the gas separation membrane includes a third porous layer including a porous membrane,
(b) the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and between the first porous layer and the permeate-side flow channel member,
(c) the material forming the third porous layer includes at least one kind of material selected from the group consisting of fluorine-containing resins, polystyrene (PS), polyester resins, polyether sulfone (PES), polyphenylene sulfide (PPS), polysulfone (PSF), polyimide (PI), polyetherimide (PEI), polyether ether ketone (PEEK), high molecular weight polyester, heat resistant polyamide, aramid, polycarbonate, metals, glass, and ceramics, and
(d) the sealing portion is a region in which a cured material of a sealant penetrates in at least the first porous layer, third porous layer, and the permeate-side flow channel member
But, OUCHI teaches a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3, and
the first porous layer made of polyether sulfone, especially at para 85
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the first porous layer of OUCHI into a first and third porous layers, which would logically flow into the result in the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and the third porous layer between the first porous layer and the permeate-side flow channel member, with the similar sealing portion as the first porous layer and the first porous layer forming material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (MPEP 2144.04 PART V-B) 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first porous layer of OUCHI into a first and third porous layers, which would logically flow into the result in the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and the third porous layer between the first porous layer and the permeate-side flow channel member, with the similar sealing portion as the first porous layer and the first porous layer forming material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B) 


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUI) and US 20110084013 (herein known as LESAN)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUI), US 20110084013 (herein known as LESAN), and "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claim 9, OUCHI teaches at least one gas separation membrane element, see discussion of claim 1
 OUCHI does not specifically teach a gas separation membrane module comprising, in a housing, at least one gas separation membrane element. 
But, LESAN teaches in a housing 21, at least one gas separation membrane element 10, especially at fig 2A, para 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine OUCHI-INUI (or OUCHI-INUI-AREMCO) with in a housing 21, at least one gas separation membrane element 10 of LESAN for the benefit of introducing an inflow fluid to the filtration (separation) element as taught by LES especially at fig 2A, para 5

With regard to claim 10, OUCHI teaches a gas separation apparatus comprising at least one gas separation membrane module as recited in claim 9, see discussion of claim 9

Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUI) and US 5556906 (herein known as COLLINS)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUI), "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI) as applied to claim(s) above, and further in view of US 5556906 (herein known as COLLINS).

With regard to claim 13, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at para 82, 85, MPEP 2112.01 PART II; 
 OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at abstract, MPEP 2112.01 PART II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the details of OUCHI-INUI (or OUCHI-INUI-AREMCO) with wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic) of COLLINS for the benefit of "improving bond cure rates", as taught by COLLINS especially at abstract

With regard to claim 14, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at abstract, MPEP 2112.01 PART II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the details of OUCHI-INUI (or OUCHI-INUI-AREMCO) with wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic) of COLLINS for the benefit of "improving bond cure rates", as taught by COLLINS especially at abstract

Allowable Subject Matter
Claim(s) 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 9, particularly “Claim Rejections - 35 USC §112"
page(s) 9, particularly “Claims 11, 12, and 14 have been rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
page(s) 10, particularly “In response, Claim 11 has been amended. Applicant submits that amended Claim 11 as well as Claims 12 and 14 now more clearly comply with the requirements of Section 112. Accordingly, withdrawal of the rejection is requested.
In response, respectfully, the Examiner does not find the argument persuasive.  ;
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 11 phrase(s) "a feed-side flow channel member to which the source gas is fed," has been withdrawn in light of Applicant’s amendment(s) to the claim(s). The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 11 phrase(s) "the gas separation membrane," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 10, particularly “Claims 1, 2, 3, 4, 5, 6, 7, 8, 11, 12 have been rejected under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUJ) or, in an alternative, under 35 U.S.C. 103 as obvious over OUCHI in view of "Aremco- Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) and INUI with extrinsic evidence of US 20090246429 (herein known as ZAKI)."
page(s) 10, particularly “Claims 9 and 10 have been rejected under 35 U.S.C. 103 as being unpatentable over OUCHI in view of INUI and US 20110084013 (herein known as LESAN).
page(s) 10, particularly “Claims 13 and 14 have been rejected under 35 U.S.C. 103 as being unpatentable over OUCHI in view of INUI and US 5556906 (herein known as COLLINS) or, in an alternative, under 35 U.S.C. 103 as obvious over OUCHI in view of INUI, AREMCO with extrinsic evidence of ZAKI, and further in view of US 5556906 (herein known as COLLINS).
page(s) 10, particularly “Applicant respectfully traverses these rejections for the following reasons.
page(s) 10, particularly “Claims 1 and 11 as amended require the feature of the above points (a) to (d). OUCHI, however, fails to disclose the third porous layer required for the feature of the above points (a) to (d).
page(s) 10, particularly “The Office states that "the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the
page(s) 11, particularly “range of the relation (1): 0.35 <A/B< 1.0 (I) is presumed present" (see page 7, second paragraph in the Office Action).
page(s) 11, particularly “However, in Claims | and 11 as amended, the sealing portion is a region in which a cured material of a sealant penetrates in at least the first porous layer, third porous layer, and the permeate-side flow channel member. Applicant submits that OUCHI fails to disclose the third porous layer specified in above points (b) to (d). Even though the polypropylene nonwoven support of OUCHI (see paragraph [0107]) corresponds to the third porous layer of Claims 1 and 11 as amended, OUCHI fails to disclose the material forming the third porous layer specified in above point (c). Thus, since the composition of the sealing portion differs between Claim 1 or 11 as amended and OUCHI, the thermal expansion coefficient A of the sealing portion differs between Claim 1 or 11 as amended and OUCHI, and OUCHI fails to disclose that the thermal expansion coefficients A and B satisfy a relation (I) (0.35 < A/B < 1.0) in Claims 1 and 11 as amended.
page(s) 11, particularly “In view of the foregoing, Applicant submits that the present claimed invention would not have been prima facie obvious to a person having ordinary skill in the art based upon the cited references. Accordingly, withdrawal of the rejection is requested.
In response, respectfully, the Examiner does not find the argument persuasive.  
OUCHI teaches whereby the method comprises obtaining a laminate in which the acid gas separation membrane 32, the feed-side flow channel member 30, and the permeate-side flow channel member 36 are laminated, especially at fig 3, para 62, 85,88,101
OUCHI does not specifically teach (a) the gas separation membrane includes a third porous layer including a porous membrane,
(b) the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and between the first porous layer and the permeate-side flow channel member,
(c) the material forming the third porous layer includes at least one kind of material selected from the group consisting of fluorine-containing resins, polystyrene (PS), polyester resins, polyether sulfone (PES), polyphenylene sulfide (PPS), polysulfone (PSF), polyimide (PI), polyetherimide (PEI), polyether ether ketone (PEEK), high molecular weight polyester, heat resistant polyamide, aramid, polycarbonate, metals, glass, and ceramics, and
(d) the sealing portion is a region in which a cured material of a sealant penetrates in at least the first porous layer, third porous layer, and the permeate-side flow channel member
But, OUCHI teaches a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3, and
the first porous layer made of polyether sulfone, especially at para 85
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the first porous layer of OUCHI into a first and third porous layers, which would logically flow into the result in the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and the third porous layer between the first porous layer and the permeate-side flow channel member, with the similar sealing portion as the first porous layer and the first porous layer forming material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (MPEP 2144.04 PART V-B) 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first porous layer of OUCHI into a first and third porous layers, which would logically flow into the result in the third porous layer is disposed on a surface opposite to a surface of the first porous layer on which the hydrophilic resin composition layer is disposed, and the third porous layer between the first porous layer and the permeate-side flow channel member, with the similar sealing portion as the first porous layer and the first porous layer forming material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776